USCA4 Appeal: 21-4146      Doc: 29           Filed: 03/08/2022   Pg: 1 of 18




                                               PUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-4146


        UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

        v.

        DARRELL E. GILLESPIE,

                     Defendant - Appellant.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Charleston. Frank W. Volk, District Judge. (2:13-cr-00091-4)


        Argued: January 25, 2022                                         Decided: March 8, 2022


        Before WILKINSON, NIEMEYER, and HEYTENS, Circuit Judges.


        Affirmed by published opinion. Judge Wilkinson wrote the opinion, in which Judge
        Niemeyer and Judge Heytens joined.


        ARGUED: John Hampton Tinney, Jr., HENDRICKSON & LONG, PLLC, Charleston,
        West Virginia, for Appellant. Monica D. Coleman, OFFICE OF THE UNITED STATES
        ATTORNEY, Charleston, West Virginia, for Appellee. ON BRIEF: Lisa G. Johnston,
        Acting United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Charleston, West Virginia, for Appellee.
USCA4 Appeal: 21-4146      Doc: 29          Filed: 03/08/2022     Pg: 2 of 18




        WILKINSON, Circuit Judge:

               A jury convicted Darrell Gillespie of various offenses stemming from a series of

        armed home-invasion robberies. On appeal, he challenges one of his convictions for

        carrying a firearm during a crime of violence in violation of 18 U.S.C. § 924(c) and argues

        that his sentence was substantively unreasonable. Gillespie rightly points out that Hobbs

        Act conspiracy does not constitute a crime of violence. But the district court’s contrary jury

        instruction was not plain error because the jury’s special verdict form reveals that Gillespie

        was convicted under a Pinkerton theory of liability, which remains valid. Because he was

        not prejudiced by the improper jury instruction and because the district court adequately

        explained and justified his sentence, we affirm.

                                                      I.

                                                     A.

               Darrell Gillespie and his friends Robert Barcliff, Keith Glenn, and Brandon Davis

        decided to steal guns, drugs, and money from drug dealers because they were less likely to

        report the crimes to the police. The conspirators understood they would need to use guns

        to successfully rob drug dealers. The robberies took place from 2011 to 2012 and stretched

        from Pennsylvania to Tennessee, although they were concentrated in West Virginia and

        Virginia.

               Gillespie was present during the group’s first robbery, which occurred in September

        2011, and during which Barcliff used a gun to subdue the victim. The conspirators

        continued to engage in violent robberies throughout the winter of 2011. The robbery that

        underlies the § 924(c) charge at the heart of this appeal took place on December 13, 2011,

                                                      2
USCA4 Appeal: 21-4146      Doc: 29         Filed: 03/08/2022      Pg: 3 of 18




        in Kanawha City, West Virginia. The victim, Theodore Dues, left his apartment door

        unlocked in anticipation of his girlfriend’s return from an afternoon shopping trip. While

        Barcliff and Glenn normally led the robberies, Davis and Gillespie insisted on entering first

        to prove their mettle to the gang. Wearing masks, Gillespie and Davis burst into Dues’

        apartment. In the ensuing tussle, Dues was struck with the butt of a pistol. The trial

        witnesses (Dues, Barcliff, Davis, and Glenn) unanimously agreed that at least some of the

        robbers were carrying firearms but were split on whether Gillespie was personally armed

        during the robbery.

               After hearing yelling, Barcliff and Glenn entered the apartment to find Dues held at

        gunpoint and cradling his 8-month-old child. While searching the residence, the robbers

        discovered a second child in a bedroom, whom Barcliff tried to quiet. After ransacking the

        apartment, the conspirators located an ounce or two of marijuana and stole several hundred

        dollars from Dues’ wallet. Adding insult to injury, Davis told Dues to quit selling drugs

        with his children in the residence and not to leave his door unlocked.

               After several months of additional robberies, Gillespie, Glenn, and Davis were

        pulled over by West Virginia police on March 23, 2012. When officers searched the car,

        they discovered a victim’s wallet, pepper spray, a mask, and several guns stolen by the

        gang the day before, including a fully automatic AK-47 replica.

                                                     B.

               Gillespie and the other members of the gang were indicted in the Southern District

        of West Virginia. Gillespie and a co-defendant opted to go to trial under a fourteen-count



                                                     3
USCA4 Appeal: 21-4146        Doc: 29       Filed: 03/08/2022      Pg: 4 of 18




        Fifth Superseding Indictment. Several other conspirators pleaded guilty and testified

        against Gillespie at trial.

               As relevant to this appeal, Gillespie was charged with robbery affecting interstate

        commerce (Hobbs Act robbery) in violation of 18 U.S.C. §§ 2 and 1951; conspiracy to

        commit robberies affecting interstate commerce (Hobbs Act conspiracy) in violation of 18

        U.S.C. § 1951; and using, carrying, or brandishing a firearm during a crime of violence in

        violation of 18 U.S.C. § 924(c)(l)(A), covering the use of a gun during the Dues robbery.

               The indictment referenced two distinct theories of liability for the § 924(c) charge:

        a direct theory of liability and a vicarious Pinkerton theory. Under the Pinkerton doctrine,

        defendants are vicariously “liable for substantive offenses committed by a co-conspirator

        when their commission is reasonably foreseeable and in furtherance of the conspiracy.”

        United States v. Hare, 820 F.3d 93, 105 (4th Cir. 2016). The government’s direct theory of

        liability was that Gillespie personally carried a gun during the Hobbs Act robbery of

        Theodore Dues (a crime of violence). In contrast, the government’s Pinkerton theory was

        that rather than personally carrying a gun, Gillespie was vicariously liable for the act of a

        co-conspirator because at least one of the other robbers carried a gun during the robbery.

        While the Pinkerton theory relied on the existence of a conspiracy, the conspiracy

        functioned only as a means of holding Gillespie liable for his co-conspirator’s use of a gun,

        not as a stand-alone predicate offense.

               After a two-week trial, the jury was presented with instructions tracking the

        government’s twin theories of § 924(c) liability. The instructions therefore specified that

        the “first basis” for liability was “the underlying charges of robbery affecting interstate

                                                     4
USCA4 Appeal: 21-4146      Doc: 29          Filed: 03/08/2022     Pg: 5 of 18




        commerce.” JA 271. When considering this first basis, the jury was instructed to acquit on

        this theory of § 924(c) liability if the government failed to prove “beyond a reasonable

        doubt that the defendant under consideration attempted, committed or aided and abetted a

        robbery affecting interstate commerce.” JA 271. The jury rejected this first theory of

        § 924(c) liability, probably because the testimony of Gillespie’s co-conspirators was split

        on whether he was personally carrying a firearm during the robbery.

               The “second basis” for § 924(c) liability relied on Pinkerton and the “underlying

        charge of conspiracy to commit robberies contained in Count One.” JA 272. The jury

        instructions proceeded to explain Pinkerton liability: “the illegal actions of [a conspirator]

        may be attributed to other individuals who are then members of the conspiracy,” if

        committed “during the existence or life of a conspiracy” and “in order to further or

        somehow advance the goals or objectives of the conspiracy.” JA 272. Moreover, to find

        Gillespie liable for a § 924(c) violation under Pinkerton, the jury was also required to find

        beyond a reasonable doubt that (1) a member of the conspiracy; (2) carried a firearm during

        the Hobbs Act robbery of Theodore Dues; (3) during and in furtherance of the conspiracy;

        and (4) while Gillespie was a member of the conspiracy. In contrast with the first theory,

        the jury accepted this Pinkerton theory of § 924(c) liability.

                                                     C.

               After Gillespie’s trial, he moved for acquittal on the § 924(c) conviction arguing

        that the district court improperly instructed that Hobbs Act conspiracy qualified as a crime




                                                      5
USCA4 Appeal: 21-4146      Doc: 29         Filed: 03/08/2022     Pg: 6 of 18




        of violence. * The district court acknowledged that the jury was incorrectly instructed that

        Hobbs Act conspiracy qualified as a crime of violence. But the court determined that

        Gillespie could not establish plain error because he had not suffered prejudice from the

        improper instruction. Rather than being convicted based on an improper Hobbs Act

        conspiracy predicate, the 27-question special verdict form demonstrated that Gillespie’s

        § 924(c) conviction rested “explicitly on the Pinkerton theory.” JA 397. And Pinkerton

        vicarious liability for the acts of a co-conspirator remains a valid basis for conviction,

        provided that the co-conspirator commits a crime of violence while carrying a gun.

               At Gillespie’s sentencing hearing, the district court adopted the Presentence Report,

        which established an Offense Level of 32, a Criminal History Category of I, and a

        Guidelines range of 121-151 months. Gillespie sought a downward variance and argued he

        was receiving an unfairly longer sentence compared to his co-conspirators because he had

        opted to exercise his right to trial, rather than pleading guilty and cooperating with the

        government. The district court rejected this argument and explained that Gillespie was not

        similarly situated to his co-conspirators because their more lenient sentences were driven

        by their acceptance of responsibility under Guidelines § 3E1.1 and government motions

        for substantial assistance under Guidelines § 5K1.1.




               * Before the district court, Gillespie also moved for acquittal on a second § 924(c)
        conviction based on his brandishing of a firearm during a second robbery. The district court
        rejected his argument because the jury found him guilty both on the Pinkerton theory and
        on the theory that he personally brandished a firearm—and both theories remain valid.
        Gillespie does not challenge this second § 924(c) conviction on appeal.

                                                     6
USCA4 Appeal: 21-4146       Doc: 29          Filed: 03/08/2022      Pg: 7 of 18




               The district court acknowledged that the Guidelines were merely advisory and

        explained why the § 3553(a) factors supported the chosen sentence. In particular, the court

        focused on the serious nature of the offenses and emphasized that “[t]he violence used in

        these robberies was extensive and very serious,” and that based solely on “greed,” the

        conspirators “restrained and assaulted victims in their residences.” Supp. JA 39–40. The

        court therefore imposed a bottom-of-the-Guidelines-range sentence of 121 months, which,

        combined with the § 924(c) mandatory minimum stacking provisions (resulting in an

        additional 60 months for carrying a gun and an additional 84 months for brandishing a gun)

        led to a total sentence of 265 months. Gillespie’s co-defendant Jamaa Johnson received a

        235-month sentence. Government cooperators Brandon Davis, Keith Glenn, and Robert

        Barcliff received 70-, 110-, and 192-month sentences respectively.

                                                       II.

               Gillespie’s primary contention on appeal is that his § 924(c) conviction for carrying

        a firearm during the robbery of Theodore Dues should be reversed because the district court

        incorrectly instructed the jury that Hobbs Act conspiracy constituted a crime of violence.

        We review for plain error because Gillespie did not object to the instruction before the

        district court. United States v. Ramirez-Castillo, 748 F.3d 205, 211 (4th Cir. 2014).

        Establishing plain error requires a defendant to demonstrate “(1) an error was made; (2)

        the error is plain; (3) the error affects substantial rights; and (4) the error seriously affects

        the fairness, integrity, or public reputation of judicial proceedings.” Id. at 212.

               Under the second factor, an error is plain if, “at the time of appellate consideration,

        the settled law of the Supreme Court or this circuit establishes that an error has occurred.”

                                                       7
USCA4 Appeal: 21-4146      Doc: 29         Filed: 03/08/2022      Pg: 8 of 18




        United States v. Walker, 934 F.3d 375, 378 (4th Cir. 2019) (quotation marks omitted). And

        because we held in United States v. Simms, 914 F.3d 229, 233–34 (4th Cir. 2019) (en banc),

        that Hobbs Act conspiracy does not constitute a crime of violence, the district court’s

        contrary instruction was therefore plainly erroneous.

               But for an error to prejudice a defendant sufficiently to “affect substantial rights,”

        “[i]t must have affected the outcome of the district court proceedings.” Ramirez-Castillo,

        748 F.3d at 215 (quoting United States v. Olano, 507 U.S. 725, 734 (1993)). In the context

        of a § 924(c) conviction, the verdict stands even if the jury was instructed on an invalid

        predicate, so long as the jury relied on a valid basis for conviction. See Hare, 820 F.3d at

        105–06; United States v. Crawley, 2 F.4th 257, 263 (4th Cir. 2021) (“We reaffirm our

        holding in Hare that a § 924(c) conviction based on one valid and one invalid predicate

        offense remains sound.”).

               Under plain error review, Gillespie’s claim fails because he cannot “demonstrate

        that the erroneous instruction given resulted in his conviction,” and therefore cannot

        establish prejudice. Hare, 820 F.3d at 105. He correctly observes that a conviction for

        personally carrying a firearm during a Hobbs Act conspiracy is no longer valid. But this is

        of no moment for Gillespie because the special verdict form affirmatively demonstrates his

        conviction was based on a valid Pinkerton theory under which he is liable for his co-

        conspirator’s use of a firearm during the Dues robbery, not a direct Hobbs Act conspiracy

        predicate.




                                                     8
USCA4 Appeal: 21-4146      Doc: 29          Filed: 03/08/2022     Pg: 9 of 18




                                                        A.

               The text of § 924(c) contains two definitions of a crime of violence: the force (or

        elements) clause and the residual clause. The force clause looks to whether a crime “has as

        an element the use, attempted use, or threatened use of physical force,” 18 U.S.C.

        § 924(c)(3)(A), whereas the residual clause sought to determine whether the crime

        involved a “substantial risk” that physical force would be used, 18 U.S.C. § 924(c)(3)(B).

        In United States v. Davis, 139 S. Ct. 2319 (2019), the Supreme Court found the residual

        clause definition unconstitutionally vague, leaving only the force clause. And in United

        States v. Simms, 914 F.3d at 233–34 (en banc), we concluded that Hobbs Act conspiracy

        does not constitute a crime of violence under the force clause, and therefore may not serve

        as a direct § 924(c) predicate. By contrast, Hobbs Act robbery constitutes a prototypical

        crime of violence under the force clause and thus continues to serve as a valid § 924(c)

        predicate. United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019).

               Gillespie argues that because the application of Pinkerton relies on the existence of

        a conspiracy (in his case, a Hobbs Act conspiracy) and because Hobbs Act conspiracy is

        not a crime of violence, he was therefore convicted based on an improper § 924(c) predicate

        offense. But Gillespie’s argument confuses Hobbs Act conspiracy as a standalone § 924(c)

        predicate—which was prohibited by Davis and Simms—and vicarious liability for a co-

        conspirator’s act of carrying a gun during a crime of violence under Pinkerton—which

        remains a valid theory of § 924(c) liability.

               It is well-established that defendants may be held liable for the substantive offenses

        of their co-conspirators. Pinkerton v. United States, 328 U.S. 640 (1946). Simms and Davis

                                                        9
USCA4 Appeal: 21-4146      Doc: 29          Filed: 03/08/2022     Pg: 10 of 18




        did nothing to upset this theory of liability in the § 924(c) context. In Pinkerton, the Court

        reiterated the principle that “so long as the partnership in crime continues, the partners act

        for each other in carrying it forward,” meaning that “an overt act of one partner may be the

        act of all.” Id. at 646–47 (citing United States v. Kissel, 218 U.S. 601, 608 (1910)). Under

        the Pinkerton doctrine, defendants are vicariously “liable for substantive offenses

        committed by a co-conspirator when their commission is reasonably foreseeable and in

        furtherance of the conspiracy.” Hare, 820 F.3d at 105. “The principle underlying the

        Pinkerton doctrine is that ‘conspirators are each other’s agents; and a principal is bound by

        the acts of his agents within the scope of the agency.’” United States v. Dinkins, 691 F.3d

        358, 384 (4th Cir. 2012) (quoting United States v. Aramony, 88 F.3d 1369, 1379 (4th Cir.

        1996)). Pinkerton is merely another form of vicarious liability, akin to aiding and abetting,

        that apportions “criminal responsibility for the commission of substantive offenses” based

        on principles of “agency and causation.” United States v. Ashley, 606 F.3d 135, 143 (2010).

               Pinkerton’s viability as a vicarious theory of § 924(c) liability has never depended

        on the categorization of Hobbs Act conspiracy as a crime of violence, and Gillespie’s

        argument otherwise is a red herring. After Davis and Simms, it is true, a defendant cannot

        be convicted under § 924(c) for personally carrying a gun during a Hobbs Act conspiracy.

        But if a conspirator commits a Hobbs Act robbery while carrying a gun, the conspirator

        has violated § 924(c). And under Pinkerton, their co-conspirators can be held vicariously

        liable for the § 924(c) violation so long as the robbery and use of the firearm were

        reasonably foreseeable to the defendant and in furtherance of a conspiracy. The defendant

        would still be liable even if, unlike Gillespie, the defendant was not present at the robbery

                                                     10
USCA4 Appeal: 21-4146       Doc: 29          Filed: 03/08/2022      Pg: 11 of 18




        and never touched a gun. This remains the case after Davis and Simms because Pinkerton’s

        applicability never turned on whether the underlying conspiracy constituted a crime of

        violence. Pinkerton liability arises in a number of contexts, many of them wholly non-

        violent: Pinkerton itself involved a bootlegging conspiracy and imposed vicarious liability

        for “violations of the Internal Revenue Code.” 328 U.S. at 641.

               This court previously addressed the issue of Pinkerton’s continued applicability to

        § 924(c) charges in United States v. Johnson, 827 F. App’x 283 (4th Cir. 2020). Like

        Gillespie, the defendant in Johnson was convicted of Hobbs Act conspiracy, Hobbs Act

        robbery, and violating § 924(c) under an improper instruction that the conspiracy charge

        constituted a crime of violence. Id. at 284–85. The prosecution advanced several theories

        of liability, including Pinkerton, and the jury returned a general verdict of guilty. Id. at 285.

        The court explained that Johnson’s argument “confuses the offense of Hobbs Act

        conspiracy” as a predicate offense—which Simms foreclosed—and vicarious liability for

        reasonably foreseeable crimes committed in furtherance of a conspiracy under Pinkerton—

        which remains valid. Id. at 286. Johnson therefore could not demonstrate prejudice because

        “the jury could have based the firearms convictions” on the still-valid Pinkerton theory.

        Id.; see Hare, 820 F.3d at 105 (requiring the defendant demonstrate “the erroneous

        instruction given resulted in his conviction”).

               In United States v. Woods, the Sixth Circuit addressed the same confusion between

        Pinkerton as a theory of vicarious liability and conspiracy as a predicate crime of violence

        and came to the same conclusion: “a theory of Pinkerton liability is still permissible as long

        as the underlying predicate offenses qualify as crimes of violence under the § 924(c)

                                                       11
USCA4 Appeal: 21-4146      Doc: 29          Filed: 03/08/2022     Pg: 12 of 18




        elements clause.” 14 F.4th 544, 552 (6th Cir. 2021). And each circuit to address the issue

        agrees. See United States v. Hernandez-Roman, 981 F.3d 138, 145 (1st Cir. 2020); United

        States v. Howell, No. 18-3216, 2021 WL 3163879, at *4 (3d Cir. July 27, 2021); United

        States v. Henry, 984 F.3d 1343, 1356–57 (9th Cir. 2021); see also Reyes v. United States,

        998 F.3d 753, 758–59 (7th Cir. 2021) (upholding § 924(c) conviction under Pinkerton after

        Davis). There is thus no doubt that Pinkerton remains a valid theory of § 924(c) liability.

                                                     B.

               It was precisely this still-valid theory of Pinkerton liability that the jury embraced

        when finding Gillespie guilty of the challenged § 924(c) conviction. Throughout the trial,

        the government alleged that Gillespie violated § 924(c) on two theories—first, that he had

        personally used a firearm during a Hobbs Act robbery; and second, that he was liable for

        his co-conspirator’s use of a firearm during a Hobbs Act robbery under Pinkerton. The jury

        instructions and special verdict questions likewise distinguished between these twin

        theories of liability. The special verdict form demonstrates that the jury selected the

        Pinkerton theory, foreclosing a finding of prejudice.

               The jury instructions differentiated between the “first basis” for the § 924(c) charges

        predicated on “the underlying charges of robbery affecting interstate commerce,” JA 271,

        and the “second basis” for the § 924(c) charges based on Pinkerton liability:

           Under this second basis, a member of a conspiracy who commits another crime
           during the existence or life of a conspiracy and commits this other crime in order to
           further or somehow advance the goals or objectives of the conspiracy, may be found
           by you to be acting as the agent of the other members of the conspiracy. The illegal
           actions of this person in committing this other crime may be attributed to other
           individuals who are then members of the conspiracy.

                                                     12
USCA4 Appeal: 21-4146      Doc: 29          Filed: 03/08/2022     Pg: 13 of 18




        JA 272. Nowhere did the jury instructions explaining the Pinkerton theory require that the

        jurors find Hobbs Act conspiracy to be a crime of violence. Nor did the instructions suggest

        that Hobbs Act conspiracy was being treated itself as a predicate offense rather than a

        means for imposing vicarious liability through Pinkerton. And the indictment identified

        only Hobbs Act robbery as the underlying crime of violence.

               Likewise, the special verdict form made clear that the conviction was based on

        Pinkerton liability, not Hobbs Act conspiracy as a stand-alone predicate offense. The

        verdict form demonstrates that the jury carefully distinguished between the two theories.

        In Question 10, the jury rejected the theory that Gillespie personally carried a firearm

        during the Hobbs Act robbery of Theodore Dues. But in Question 11, the jury found

        Gillespie guilty of the § 924(c) charge based on vicarious Pinkerton liability “arising out

        of the acts of a co-conspirator.” JA 294.

               The theory foreclosed by Simms is one in which a defendant personally carries a

        firearm during a Hobbs Act conspiracy as the predicate offense. See Howell, 2021 WL

        3163879, at *4 (“The invalid theory . . . is that he committed the § 924(c) offenses by using

        a gun during conspiracies to commit Hobbs Act robberies, while the valid theory [is guilt]

        by virtue of his association with those who used a gun during completed Hobbs Act

        robberies.”). Question 11, which clearly referenced a Pinkerton theory, cannot be

        interpreted to reference this impermissible theory of liability because it based liability not

        on Gillespie’s personal use of a firearm, but on the “acts of a co-conspirator.” JA 294.

               The evidence at trial overwhelmingly supported this Pinkerton theory and

        demonstrated that Gillespie repeatedly participated in violent armed robberies of drug

                                                     13
USCA4 Appeal: 21-4146       Doc: 29          Filed: 03/08/2022       Pg: 14 of 18




        dealers as part of an extensive conspiracy. This evidence primarily consisted of (1) the

        testimony of three of the conspirators who opted to cooperate with the government, (2) the

        testimony of the gang’s victims, (3) the discovery of stolen goods (including an AK-47

        replica and a victim’s wallet) and criminal paraphernalia (such as a mask and pepper spray)

        in the group’s possession, and (4) cell phone records corroborating the conspirators’

        presence at the robberies. In some instances, Gillespie initiated the robberies and in others

        he personally carried a firearm. The testimony of cooperators Barcliff, Glenn, and Davis—

        the other three robbers present that night—and the victim Theodore Dues, established that

        Gillespie entered Dues’ apartment and helped to violently subdue him. And while

        testimony varied on whether Gillespie personally carried a gun that night, every witness

        agreed that at the very least, other members of the gang were armed.

               It is also perfectly clear that Gillespie knew his co-conspirators would be engaged

        in a violent robbery while armed with firearms. Any failure to instruct that firearm use

        must be reasonably foreseeable for Pinkerton liability to attach therefore cannot justify

        reversal. After all, “[i]t is the rare case in which an improper instruction will justify reversal

        of a criminal conviction when no objection has been made in the trial court.” Henderson v.

        Kibbe, 431 U.S. 145, 154 (1977). First, trial testimony established it was understood by the

        gang that guns would be needed to successfully rob drug dealers. Second, Gillespie had

        personally carried a gun and witnessed gun use by his compatriots during previous

        robberies. And finally, all witnesses agreed that at least some members of the conspiracy

        were visibly carrying guns during the Dues robbery. Any instructional error on

        foreseeability was therefore harmless. See United States v. Blackman, 746 F.3d 137, 141–

                                                       14
USCA4 Appeal: 21-4146      Doc: 29         Filed: 03/08/2022     Pg: 15 of 18




        42 (4th Cir. 2014) (finding foreseeability based on “pre-robbery discussions” of firearm

        use); Hare, 820 F.3d at 105.

               Congress enacted § 924(c) based on its determination that the addition of a gun to

        an already violent crime “increases the likelihood of harm to innocent individuals and law

        enforcement agents.” See United States v. Grinnell, 915 F.2d 667, 669 (11th Cir. 1990).

        And Gillespie’s participation in the Dues robbery involved precisely the combination of

        violent crime and firearms that Congress sought to criminalize in § 924(c). Because the

        Pinkerton theory remains valid after Simms and Davis, and the evidence of his guilt under

        this theory is unassailable, Gillespie cannot establish an error affecting his substantial

        rights, and therefore cannot demonstrate reversible error.

                                                    III.

               Gillespie next argues that his bottom-of-the-Guidelines-range sentence was

        substantively unreasonable because it resulted in a longer sentence than that received by

        his co-conspirators who opted to plead guilty and cooperate with the government. We

        review sentences in two steps. First, we determine whether the district court has committed

        significant procedural error. United States v. Fowler, 948 F.3d 663, 668 (4th Cir. 2020)

        (citing Gall v. United States, 552 U.S. 38, 51 (2007). Second, we consider whether the

        sentence imposed was substantively reasonable. Id.

               A sentence is procedurally unreasonable if the district court committed a serious

        procedural error, such as improperly calculating the Guidelines range, treating the

        Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a sentence

        based on clearly erroneous facts, or failing to adequately explain the chosen sentence. Id.

                                                    15
USCA4 Appeal: 21-4146      Doc: 29         Filed: 03/08/2022     Pg: 16 of 18




        Gillespie does not claim that his sentence was procedurally unreasonable. A wise

        concession, as the district court properly calculated the Guidelines range of 121-151

        months, did not treat the range as mandatory, considered the § 3553(a) factors, and

        explained the decision to sentence Gillespie at the bottom of the Guidelines range, rather

        than grant a downward variance.

               Gillespie instead argues that he has been subject to an improper “trial penalty” and

        that his bottom-of-the-Guidelines sentence is therefore substantively unreasonable because

        it creates an “unwarranted sentence disparit[y]” with his co-conspirators under 18 U.S.C.

        § 3553(a)(6). A sentence is substantively unreasonable only where under the totality of the

        circumstances, the “sentencing court abused its discretion in concluding that the sentence

        it chose satisfied the standards set forth in § 3553(a).” United States v. Mendoza-Mendoza,

        597 F.3d 212, 216 (4th Cir. 2010). And “any sentence that is within or below a properly

        calculated Guidelines range is presumptively reasonable.” United States v. Louthian, 756

        F.3d 295, 306 (4th Cir. 2014).

               Gillespie’s argument fails for two reasons. First, a sentence is not “unreasonable

        under § 3553(a)(6) merely because it creates a disparity with a co-defendant’s sentence.”

        See United States v. Pyles, 482 F.3d 282, 290 (4th Cir. 2007), vacated on other grounds,

        552 U.S. 1089 (2008); United States v. Withers, 100 F.3d 1142, 1149 (4th Cir. 1996).

        Second, individuals who opt to go to trial are not similarly situated to those who plead

        guilty and cooperate with the government for purposes of § 3553(a)(6). United States v.

        Susi, 674 F.3d 278, 288 (4th Cir. 2012).



                                                    16
USCA4 Appeal: 21-4146      Doc: 29         Filed: 03/08/2022     Pg: 17 of 18




               The lower sentences of some of Gillespie’s co-conspirators were driven by the

        Sentencing Guidelines which provide offense level reductions for defendants who accept

        responsibility for their offenses, U.S.S.G. § 3E1.1, and downward departures for those who

        provide substantial assistance to the government, U.S.S.G. § 5K1.1. “[D]efendants who

        exercise their right to a trial have no entitlement to the same benefit.” Susi, 674 F.3d at

        287–88. We can therefore discern no abuse of discretion in the district court’s conclusion

        that the “greed” and “extensive” violence characterizing Gillespie’s offenses did not

        warrant a lesser sentence. Supp. JA 40.

               Unlike some of his co-conspirators, Gillespie deliberately chose not to cooperate

        with the government or to accept responsibility for his crimes. After spurning this

        opportunity, Gillespie cannot now claim a benefit he deliberately rejected.

                                                    IV.

               Gillespie and his co-conspirators cynically targeted drug dealers under the belief

        they would be less likely to reveal the gang’s predations to law enforcement. Even if by

        their illegal conduct the dealers placed themselves in opposition to the law, the law does

        not deny them all protection. It is of course the function of the law to punish such dealers

        for their misdeeds, but it is not the prerogative of Gillespie and his co-conspirators. The

        evidence at trial was overwhelming that Gillespie repeatedly violated the victims’ homes

        through a string of violent armed robberies. Sometimes he personally carried a gun and at

        other times his co-conspirators did so. The Supreme Court long ago affirmed the

        commonsense principle that those who enter criminal conspiracies bear responsibility for



                                                    17
USCA4 Appeal: 21-4146       Doc: 29         Filed: 03/08/2022      Pg: 18 of 18




        the reasonably foreseeable actions taken by co-conspirators to advance the group’s criminal

        aims. It was that principle that drove this case, and the judgment is in all respects

                                                                                        AFFIRMED.




                                                     18